                    Case 1:16-cv-00724-LTS-SDA Document 158 Filed 08/23/19 Page 1 of 2




                                                                 601 Lexington Avenue
                                                                  New York, NY 10022
            Dale M. Cendali, P.C.                                    United States
            To Call Writer Directly:                                                                                                 Facsimile:
               +1 212 446 4846                                        +1 212 446 4800                                             +1 212 446 4900
          dale.cendali@kirkland.com
                                                                      www.kirkland.com




                                                                 August 23, 2019

            Via ECF

            Hon. Laura Taylor Swain
            United States District Judge
            Southern District of New York
            Daniel Patrick Moynihan Courthouse
            500 Pearl Street
            New York, NY 10007


                              Re:        Solid Oak Sketches, LLC v. 2K Games, Inc., No. 16 Civ. 724 (LTS) (SDA)

          Dear Judge Swain:

                 We represent Defendants-Counterclaimants 2K Games, Inc. and Take-Two Interactive
          Software, Inc. (collectively “Take-Two”) in the above-referenced litigation. On September 21,
          2018, the Court granted Take-Two’s motion to stay pre-trial proceedings (Dkt. 125) until the
          Court rules on Take-Two’s pending motion for summary judgment (Dkt. 127). See Dkt. 145 (the
          “Stay Order”). Pursuant to the Stay Order, the pre-trial conference in this case was adjourned
          from December 7, 2018 to a control date of May 9, 2019 (“Control Date”). On March 20, 2019,
          the Court adjourned the pre-trial conference to October 11, 2019 and all other deadlines were
          adjourned accordingly. Thus, the deadline by which the parties are required to begin pre-trial
          discussions currently is August 27, 2019.

                  As this case is still stayed and in the interest of judicial economy, the parties respectfully
          request that the Control Date and all associated pre-trial deadlines be further adjourned until such
          time as Take-Two’s summary judgment motion is decided. Pursuant to your Honor’s Individual
          Practice 1(F), Take-Two conferred with Plaintiff-Counterdefendant Solid Oak Sketches, LLC
          (“Solid Oak”), and Solid Oak consents to this extension.




Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
     Case 1:16-cv-00724-LTS-SDA Document 158 Filed 08/23/19 Page 2 of 2




Hon. Laura Taylor Swain
August 23, 2019
Page 2

                                        Sincerely,




                                        Dale M. Cendali, P.C.
